Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.d.2 Delaware Management Company 2005 Market Street Philadelphia, PA 19103 December 24, 2008 Voyageur Insured Funds Voyageur Intermediate Tax Free Funds Voyageur Mutual Funds Voyageur Mutual Funds II Voyageur Tax-Free Funds Delaware Group Tax-Free Fund 2005 Market Street Philadelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the Agreement), intending to be legally bound hereby, Delaware Management Company, a series of Delaware Management Business Trust (the Manager), agrees that in order to improve the performance of the municipal bond funds listed in the table below (collectively, the Funds), the Manager shall waive all or a portion of its investment advisory fees and/or reimburse expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, short-sale dividend and interest expenses, certain insurance costs and non-routine expenses or costs, including but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings and liquidations (collectively, non-routine expenses)) in an aggregate amount equal to the amount by which the Funds respective total operating expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, short-sale dividend and interest expenses, certain insurance costs and non-routine expenses) exceed the amounts indicated below for the period January 1, 2009 through December 31, 2009. For purposes of this Agreement, non-routine expenses may also include such additional costs and expenses as may be agreed upon from time to time by the Funds Boards and the Manager. Inverse floater program expenses include, but are not limited to, interest expense, remarketing fees, liquidity fees, and trustees fees from a Funds participation in inverse floater programs where it has transferred its own bonds to a trust that issues the inverse floaters. Registrant/Fund Expense Limitation Voyageur Insured Funds Delaware Tax-Free Arizona Fund 0.50% Voyageur Intermediate Tax Free Funds Delaware Tax-Free Minnesota Intermediate Fund 0.60% Voyageur Mutual Funds Delaware Minnesota High-Yield Municipal Bond Fund 0.64% Delaware National High-Yield Municipal Bond Fund 0.65% Delaware Tax-Free California Fund 0.63% Delaware Tax-Free Idaho Fund 0.65% Delaware Tax-Free New York Fund 0.60% Voyageur Mutual Funds II Delaware Tax-Free Colorado Fund 0.64% Voyageur Tax-Free Funds Delaware Tax-Free Minnesota Fund 0.67% Delaware Group Tax-Free Fund Delaware Tax-Free USA Fund 0.60% Delaware Tax-Free USA Intermediate Fund 0.60% The Manager acknowledges that it (1) shall not be entitled to collect on, or make a claim for, waived fees at any time in the future, and (2) shall not be entitled to collect on, or make a claim for, reimbursed Fund expenses at any time in the future. Delaware Management Company, a series of Delaware Management Business Trust By: /s/ Philip N. Russo Name: Philip N. Russo Title: Executive Vice President & Chief Administrative Officer Your signature below acknowledges acceptance of this Agreement: Voyageur Insured Funds Voyageur Intermediate Tax Free Funds Voyageur Mutual Funds Voyageur Mutual Funds II Voyageur Tax-Free Funds Delaware Group Tax-Free Fund By: /s/Patrick P. Coyne Name: Patrick P. Coyne Title: President & Chief Executive Officer Date: December 24, 2008
